DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the Applicant’s communication dated 02/10/2021.
Claims 1, 3-10 and 12-20 have been submitted for examination.

INFORMATION DISCLOSURE STATEMENT
No additional Information Disclosure Statement (IDS) has been submitted.

PRIORITY
The instant application, filed 09/19/2018, does not claim priority.

EXAMINER’S AMENDMENT
No Amendment by the Examiner has been presented.


ALLOWED CLAIMS
Claims 1, 3-10 and 12-20 of the instant application are allowed.

REASONS FOR ALLOWANCE
Independent Claims 1, 10 and 20 are considered allowable based on the remarks and amendments to the Claims. As per Claim 1, the following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of Claim 1 is the combination of limitations recited, including “determine, in response to the determining that the overall security classification level of the document exceeds the first threshold value, a security classification level of each of the plurality of subcomponents using a second machine learning classification model, the security classification level of each subcomponent including one of a first classification level and a second classification level”.

The concept of determining a security classification level of each of a plurality of subcomponents, is disclosed in cited prior art reference U.S. PGPub No. 2018/0262481 (Doi). However, the cited reference fails to teach or suggest determining an overall security classification level of the document using a first machine learning classification model, as recited in Claim 1.
During the course of examination, the examiner found these additional references:
U.S. PGPub No. 2017/0161503 (Seigel) teaches determining an overall security classification level of the document using a first machine learning classification model. However, the cited reference fails to at least teach or suggest determining a security classification level of each of the plurality of subcomponents using a second machine learning classification model, as recited in Claim 1.
U.S. PGPub No. 2016/0364608 (Sengupta) teaches determining a security classification level of each of the plurality of subcomponents using a second machine learning classification model. However, the cited reference fails to at least teach or suggest to determine, in response to the determining that the overall security classification level of the document exceeds the first threshold value, a security classification level of each of the plurality of subcomponents using a second machine learning classification model, the security classification level of each subcomponent including one of a first classification level and a second classification level, as recited in Claim 1.
U.S. PGPub No. 2016/0308902 (Beamon) teaches determining that the overall security classification level of the document exceeds a first threshold value. However, the cited reference fails to at least teach or suggest to determine, in response to the determining that the overall security classification level of the document exceeds the first threshold value, a security classification level of each of the plurality of subcomponents using a second machine learning classification model, the security classification level of each subcomponent including one of a first classification level and a second classification level, as recited in Claim 1.
U.S. PGPub No. 2017/0357807 (Harms) teaches a mismatch between model-based classifications produced by a first version of a machine learning threat discernment model and a second version of a machine learning threat discernment model for a file is detected. The mismatch is analyzed to determine appropriate handling for the file, and taking an action based on the analyzing. The analyzing includes comparing a human-generated classification status for a file, a first model version status that reflects classification by the first version of the machine learning threat discernment model, and a second model version status that reflects classification by the second version of the machine learning threat discernment model.
U.S. Patent No. 10,467,252 (Barsony) teaches characterizing and defining groups within large corpuses of documents using a combination of one or more of human judgment, tiered similarity analysis techniques, and language/concept analysis.
U.S. PGPub No. 2019/0147103 (Bhowan) teaches a text-based document classifier model for classifying an input electronic document into one of a set of predefined document categories.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art.

Additional search does not yield any other specific reference that, either singularly or in combination with previous cited references, would result in a reasonable and proper rejection to all feature limitations of the pending independent Claim 1 under 35 U.S.C 102, or 35 U.S.C.103 with proper motivation.
The amendments submitted by the Applicant have overcome the pending objections and prior art rejections.
Therefore, independent Claim 1 is considered allowable. Claims 3-9 depend on the allowed independent Claim 1, and are therefore also considered allowable.
Independent Claim 10 recites limitations comparable to those discussed above with respect to independent Claim 1. Therefore, independent Claim 10 is also considered allowable. Claims 12-19 depend on the allowed independent Claim 10, and are therefore also considered allowable.
Independent Claim 20 recites limitations comparable to those discussed above with respect to independent Claim 1. Therefore, independent Claim 20 is also considered allowable.
Hence, all of the previous objections and rejections have been removed, and the current pending Claims 1, 3-10 and 12-20 are in condition for allowance.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited, for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W CRUZ-FRANQUI whose telephone number is (313)446-6571.  The examiner can normally be reached on M-F 5:30-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571)272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD W CRUZ-FRANQUI/Examiner, Art Unit 2498                                                                                                                                                                                                        
/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498